COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                       NO. 02-10-00156-CV

CITY OF HALTOM CITY, TEXAS                       APPELLANT

                                 V.

TEXAS MIDSTREAM GAS                               APPELLEE
SERVICES, LLC

                             ------------

     FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                             ------------

                               AND

                       NO. 02-10-00168-CV


CITY OF HALTOM CITY, TEXAS                       APPELLANT

                                 V.

TEXAS MIDSTREAM GAS                               APPELLEE
SERVICES, LLC


                             ------------

     FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                             ------------
              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

       We have considered appellant=s unopposed AMotion To Dismiss

Consolidated Appeals.@      It is the court=s opinion that the motion should be

granted; therefore, we dismiss the appeals. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the appeals shall be paid by the party incurring them, for which let

execution issue. See Tex. R. App. P. 42.1(d).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 23, 2010




       1
       See Tex. R. App. P. 47.4.

                                          2